review the court's application of the law to those facts de novo.    Lader v.
                Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                               First, appellant claims that counsel was ineffective for
                commenting on appellant's right to remain silent during closing
                arguments. Appellant fails to demonstrate that counsel was deficient.
                Trial counsel stated during closing arguments, "[o] ne of the most
                important witnesses in this case didn't get on the stand and testify, but
                you heard what they had to say, and that is Keith in that interview." At
                the evidentiary hearing counsel testified that his choice to make this
                statement was a tactical decision. He wanted to use appellant's
                statements in the interview in order to tell appellant's side because
                appellant did not testify at trial. "Tactical decisions [of counsel] are
                virtually unchallengeable absent extraordinary circumstances," Ford v.
                State, 105 Nev. 850, 853, 784 P.2d 951, 953 (1989), and appellant failed to
                demonstrate any extraordinary circumstances. Therefore, the district
                court did not err in denying this claim.
                               Second, appellant claims that trial counsel was ineffective for
                failing to object to other bad act evidence that was introduced at trial.
                Specifically, appellant claims that counsel should have objected to the
                State's introduction of other "sex toys" and apparatuses found in
                appellant's home that were not used in the crime. We note that owning
                sex toys and apparatuses would not be a bad act pursuant to NRS
                48.045(2) as owning these objects is not illegal. However, appellant also
                argues that the evidence was irrelevant and that the probative value of
                the evidence was substantially outweighed by the prejudicial effect of the
                evidence. Appellant fails to demonstrate that he was prejudiced by trial
                counsel's failure to argue that the evidence was irrelevant. Specifically,

SUPREME COURT
        OF
     NEVADA
                                                        2
(() 1947A


                     qtre,1e
                appellant fails to demonstrate a reasonable probability of a different
                outcome at trial because there was overwhelming evidence presented at
                trial. The evidence presented demonstrated that the victim was unable to
                consent to sexual contact because the victim had been heavily drinking
                prior to getting into appellant's cab. Appellant told the police in his
                interview that the victim was in and out of consciousness during the cab
                ride and at his home. Further, this court concluded on appeal that the
                victim testified with some particularity regarding the incident, which was
                sufficient in itself to uphold the conviction.   Smith v. State, Docket No.
                42069 (Order of Affirmance and Limited Remand to Correct the Judgment
                of Conviction, December 21, 2005). Therefore, the district court did not err
                in denying this claim.'
                            Third, appellant claims that trial counsel was ineffective for
                failing to request the criminal history of the victim from the State.
                Appellant fails to demonstrate that counsel was deficient or that he was
                prejudiced. 2 Trial counsel testified at the evidentiary hearing that his
                office had access to computer programs that could produce a person's
                criminal history. He stated that he asked his investigator to look into the



                       'To the extent that appellant claims that appellate counsel should
                have raised the underlying claim on appeal, appellant fails to demonstrate
                that this claim had a reasonable probability of success on appeal because
                of the overwhelming evidence presented at trial. Kirksey v. State, 112
                Nev. 980, 998, 923 P.2d 1102, 1114 (1996).

                      2 Further,to the extent that appellant claims that the district court
                erred by denying his motion for discovery regarding the victim's criminal
                history, appellant fails to demonstrate that the district court abused its
                discretion in denying the motion. Means, 120 Nev. at 1007, 103 P.3d at
                29.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                  victim's criminal history and that the investigator did not inform him of
                  any criminal history. Further, appellant fails to demonstrate a reasonable
                  probability of a different outcome at trial had trial counsel requested the
                  criminal history from the State given the overwhelming evidence
                  presented at trial, including appellant's statements to the police that the
                  victim was in and out of consciousness. Therefore, the district court did
                  not err in denying this claim.
                              Fourth, appellant claims that trial counsel was ineffective for
                  failing to test the victim's blood sample to see if it was positive for
                  methamphetamine. Appellant fails to demonstrate that trial counsel was
                  deficient or that he was prejudiced. 3 Trial counsel testified at the
                  evidentiary hearing that he did not pursue the blood sample because the
                  theory of the prosecution was that the victim was too intoxicated to
                  consent, and if the victim was also on methamphetamine in addition to
                  drinking, that would only help the State. "Tactical decisions [of counsel]
                  are virtually unchallengeable absent extraordinary circumstances," Ford,
                  105 Nev. at 853, 784 P.2d at 953, and appellant failed to demonstrate any
                  extraordinary circumstances. Further, appellant fails to demonstrate a
                  reasonable probability of a different outcome at trial had counsel further
                  tested the blood sample. Appellant claims that because
                  methamphetamine is a stimulant it may have shown that the victim was
                  aware of what she was doing and that she consented to the sexual contact.
                  As stated above, appellant's own statements to the police demonstrate


                        3 Further,  to the extent that appellant claims that the district court
                  erred by denying his motion for discovery regarding the testing of the
                  blood sample, appellant fails to demonstrate that the district court abused
                  its discretion in denying the motion. Id.

  SUPREME COURT
         OF
      NEVADA
                                                        4
 (0) 1947A


,-r41=111:E=IMIIVA
                  that the victim was in and out of consciousness during the entire incident,
                  which does not change even if counsel demonstrated that she was using
                  methamphetamine. Therefore, the district court did not err in denying
                  this claim.
                                Fifth, appellant argues that trial counsel was ineffective for
                  failing to object to the nurse's testimony regarding the blood sample
                  because she was not a qualified expert relying on Melendez-Diaz v.
                  Massachusetts, 557 U.S. 305 (2009) and Bullcoming v. New Mexico,           564
                  U.S. , 131 S.Ct. 2705 (2011). Appellant fails to demonstrate that these
                  cases apply retroactively to him. Generally, a new rule will not apply
                  retroactively to a person whose conviction was final before the new rule
                  was announced. Appellant's conviction was final on December 17, 2006,
                  and Melendez-Diaz and Bullcoming were not decided until 2009, and 2011,
                  respectively. Appellant fails to allege facts to support that he met either
                  exception to the general principle that such rules do not apply
                  retroactively to cases which were already final. Colwell v. State, 118 Nev.
                  807, 816, 59 P.3d 463, 469-70 (2002). Further, if this claim was not new
                  and was available to be raised after Crawford v. Washington, 541 U.S. 36
                  (2004) was decided, appellant failed to demonstrate that he was prejudiced
                  by counsel's failure to challenge the testimony or appellate counsel's
                  failure to raise this claim on appeal. As stated above, overwhelming
                  evidence was presented at trial and the absence of the nurse's testimony
                  regarding the blood sample would not have affected the strength of the
                  evidence against appellant. Therefore, the district court did not err in
                  denying this claim.
                                Sixth, appellant argues that the district court erred in denying
                  additional claims raised in the proper person petition. Appellant fails to

SUPREME COURT
        OF
     NEVADA
                                                         5
(0) 1947A     s
                provide any cogent argument as to how or why the district court erred in
                denying these claims and merely refers to the proper person petition
                without discussing any of the issues raised therein. "It is appellant's
                responsibility to present relevant authority and cogent argument; issues
                not so presented need not be addressed by this court." Maresca v. State,
                103 Nev. 669, 673, 748 P.2d 3, 6 (1987). Moreover, appellant may not
                incorporate by reference arguments made in documents filed before the
                district court. See NRAP 28(e)(2). Thus, we do not address these claims.
                            Finally, appellant claims that the district court erred in
                denying his claim that the cumulative errors of counsel entitled him to
                relief. Appellant fails to demonstrate any alleged errors by counsel, singly
                or cumulatively, would have had a reasonable probability of altering the
                outcome of trial. Therefore, we
                            ORDER the judgment of the district court AFFIRMED.



                                                                                    J.
                                                   Gibbons


                                                                     GA   et    ,   J.
                                                   Dougl


                                                                                    J.
                                                   Saitta


                cc: Hon. Jerome T. Tao, District Judge
                     Christopher R. Oram
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA

                                                         6
(0) 1947A


                                                   •   ••••••••::,   •    -